Citation Nr: 0705568	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
additional evidentiary development is necessary.  

A review of the record shows that the veteran suffers from a 
single service-connected disability of lumbosacral strain 
evaluated as 40 percent disabling from December 12, 2002 (the 
disability had been service-connected in 1979 with an initial 
0 percent rating, and then subject to an increased rating of 
20 percent in 1985).  The veteran has acknowledged that he 
does not meet the schedular requirements for application of 
38 C.F.R. § 4.16(a).  Rather, the veteran has contended that 
he is entitled to extra-schedular consideration under 
38 C.F.R. § 4.16(b), which states that rating boards should 
submit to the Director, Compensation and Pension Service all 
cases of veterans who are unemployable by reasons of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section.

It is noted that 38 C.F.R. § 4.1 provides instruction that 
ratings specified in VA's rating schedule generally "are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses." 

In Parker v. Brown, 7 Vet. App. 116, 118 (1994), however, the 
Court stated that a claim for a TDIU is based on an 
acknowledgment that even though a rating less than 100 
percent under the rating schedule may be correct, 
objectively, there are subjective factors that may permit 
assigning a 100 percent rating to a particular veteran under 
particular facts, notwithstanding the putative correctness of 
the objective rating.  Therefore, a determination of the 
veteran's entitlement to TDIU is considered in the context of 
the individual veteran's capabilities regardless of whether 
an average person would be rendered unemployable under the 
same circumstances.

Additionally, in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the Court stated that the question is 
"whether the veteran is capable of performing the 
physical and mental acts required by employment, not 
whether the veteran can find employment."

In this case, a December 1979 VA examination report 
concerning the veteran's low back contained his statement 
that he worked as warehouseman and in heavy equipment 
operation, and he had been having an increasingly difficult 
time performing his duties.  At an October 1983 VA 
examination, the veteran reported that lifting continued to 
aggravate his back.  In 1985, the veteran stated that his 
back pain had become more frequent and severe with stiffness 
in the morning, which took some time to work out in the 
mornings.  

Pursuant to the pending the claim, the veteran indicated that 
he had received a high school degree.  

A 2002 Honolulu VA treatment note found evidence of muscle 
spasm on examination.  An October 2002 five-view lumbosacral 
spine study from Maui Radiology Consultants found mild 
degenerative narrowing of the L4-5 disc, among other things.  
A June 2003 VA examination report contained the veteran's 
statement that he could walk for about a 1/2 block, and his job 
was doing maintenance for a beauty supply company, and he 
performed deliveries and drove with difficulty.  

A July 2003 VA treatment note found palpable right 
paravertebral muscle spam, and in August 2003 an attending VA 
internist prescribed a work excuse for 72 hours.  A September 
2003 MRI study from Maui Radiology Consultants found small 
5.0 mm disc herniation at L5-S1 level, and degenerative 
changes facet joints at the L5-S1 level on the right side.  

At a June 2004 VA examination, the veteran related that he 
was unable to sit or stand for prolonged periods of time, and 
was no longer able to work due to muscle spasms.  An April 
2004 VA treatment note contained the veteran's report that he 
had just quit working because he was no longer able to 
perform his duties.  

Additionally, an April 2004 letter from a VA staff physician 
at the Maui Community Based Outpatient Clinic related that 
the veteran had quit his job in March because he could no 
longer perform his duties.  The veteran had complained of low 
back pain that was exacerbated by activity and certain 
movements, and that he was often unable to find a comfortable 
position.  The physician stated that the veteran would not be 
able to engage in any trade that would involve prolonged 
sitting, standing, bending, or lifting more than 20 pounds, 
and the disability was likely to be permanent with little 
likelihood of recovery.  

In May 2004, the RO received a letter from the veteran's 
former employer who indicated that the veteran's disabilities 
had no longer allowed him to perform his duties as manager.  

At a November 2004 VA general medical examination, the 
veteran stated that he had most recently worked for his 
brother in Hawaii in the beauty supply industry but the job 
had become a token job wherein the veteran ran errands and 
sometimes had not worked due to pain.  The veteran greatly 
appreciated his brother for the support.  

A June 2005 letter from a VA physician at the Bozeman clinic 
stated as follows:

[The veteran's] coronary artery disease 
and bypass graft do not prevent him from 
working.  We have recently determined 
that his symptoms of flushing, nausea, 
and fatigue were medication side-effect 
and those symptoms have resolved once the 
offending medication was stopped.  On the 
other hand, [the veteran's] low back 
problems have worsened.  He now 
experiences pain in the left buttock and 
left shoulder as a result of his pain-
related posture and body mechanics.  
Physical therapy, to date, has provided 
no benefit.

The record also contains a January 2005 Notice of Award 
letter from the Social Security Administration, which 
informed the veteran that he was considered disabled as of 
March 12, 2004.  

Given the preceding, this case should be referred for extra-
schedular consideration.  

Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should arrange for a VA 
examination concerning the TDIU claim.  
After reviewing the veteran's claims 
file, the examiner should provide an 
opinion as to whether the veteran's 
disability for which he receives 
compensation alone prevents him from 
securing and following substantially 
gainful employment consistent with 
education and work background.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

2.  Then, the rating board should 
submit the veteran's case to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration.  The rating board should 
include a full statement as to the 
veteran's service-connected 
disabilities, employment history, 
education and vocational attainment, 
and all other factors having a bearing 
on this issue.  

3.  Then, the RO should readjudicate 
the TDIU issue.  If the determination 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


